Citation Nr: 1021436	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from January 1975 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, denying service connection for 
hepatitis C.  This claim was previously remanded by the Board 
in April 2008 for additional evidentiary development.  

The Veteran was scheduled for a video conference hearing 
before a Board Member in October 2007.  However, he failed to 
appear for this hearing and VA received no statement of good 
cause regarding his failure to appear.  


FINDING OF FACT

The Veteran's hepatitis C manifested during active military 
service as a result of risk factors such as multiple sexual 
partners.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for hepatitis C have been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for hepatitis C.  Upon review of the evidence of 
record, the Board concludes that the evidence is at least in 
equipoise in this case.  As such, when affording the Veteran 
the full benefit of the doubt, the Board concludes that 
service connection for hepatitis C is warranted.  When a 
Veteran seeks benefits and the evidence is in relative 
equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Veteran contends that his hepatitis C manifested during 
active duty due to his high risk sexual activity, the sharing 
of penicillin needles he acquired from another service 
member, the sharing of razors, or the exposure to bodily 
fluids while working in a hospital ward.  While most of these 
claimed risk factors have not been verified, the Veteran's 
service treatment records do demonstrate that he was treated 
for gonorrhea, urethral discharge, and sores on the foreskin 
of the penis on multiple occasions.  

The Veteran was afforded a VA examination for his hepatitis C 
in July 2005.  The Veteran reported a number of risk factors, 
including unprotected sex with multiple partners, sharing of 
penicillin needles, sharing of cocaine straws, and the 
failure to use protective wear for blood and bodily fluid 
exposure.  The examiner concluded that any one of these 
behaviors could transmit the hepatitis C virus, but the most 
likely cause was the sharing of the penicillin needles, since 
60 percent of hepatitis C infections were caused by injection 
of the virus.  An additional VA examination was performed in 
April 2007.  The examiner indicated that the Veteran had 
multiple risk factors, but that it would be difficult to 
determine which one was more likely to have caused the 
Veteran's hepatitis C without resorting to mere speculation.  

The Veteran was afforded further VA examination in August 
2009 so that a more definitive opinion could be provided.  
The examiner noted that upon review of the Veteran's claims 
file, there were at least 5 episodes of the Veteran being 
treated for gonorrhea, including an episode in which the 
Veteran suffered from tears and friction rubs of the penis.  
The examiner concluded that the risk factors, in order of 
most likely to be etiologically related to the Veteran's 
hepatitis C to the least likely, were his needle sharing for 
penicillin (which was undocumented), his multiple sex 
partners with open tears in the foreskin (which was well-
documented), and his intranasal cocaine use (which was also 
undocumented).  The examiner also noted post-service risk 
factors, including multiple sex partners and intranasal 
cocaine use with the sharing of straws.  The examiner 
concluded that the Veteran's hepatitis C was related to 
military service, despite his post-service risk factors.  The 
rationale was that needle sharing and multiple sex partners 
with open wounds on the penis resulting in numerous episodes 
of gonorrhea are the two highest risk factors for hepatitis 
C.  The examiner also found it significant that the Veteran 
had been honest in revealing his history of multiple sex 
partners and cocaine use.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to service connection for hepatitis C.  
The Veteran's service treatment records document numerous 
episodes of gonorrhea and sores on the penis.  In addition, 
the August 2009 VA examiner was of the opinion that the 
Veteran's hepatitis C began during active military service.  
The Board recognizes that the examiner felt the most likely 
risk factor was needle sharing, which is not verified by the 
evidence of record.  However, the examiner felt the next most 
likely risk factor was the Veteran's risky sexual behavior, 
which is clearly verified by the evidence of record.  
Therefore, the evidence for and against the Veteran's claim 
is at least in equipoise.  

The Board recognizes that the record demonstrates that the 
Veteran had a number of post-service risk factors for his 
hepatitis C as well.  However, it would be pure speculation 
on the part of the Board to conclude that the Veteran's 
hepatitis C was incurred as a result of his post-service, 
rather than his in-service, risk factors.  The August 2009 
medical examiner was of the opinion that the most likely 
scenario was that the Veteran's hepatitis C manifested as a 
result of his in-service risk factors.  The Board cannot make 
its own independent medical determination that the Veteran's 
post-service risk factors were the more likely cause of his 
hepatitis C.  Evans, 12 Vet. App. at 30; see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Having afforded the Veteran the full benefit of the doubt in 
this case, the Board concludes that the Veteran is entitled 
to service connection for hepatitis C.  See 38 U.S.C. § 
5107(b).  The claim is granted.  


ORDER

Entitlement to service connection for hepatitis C is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


